Appeal by employer and insurance carrier from an award and decision of the State Industrial Board made and entered on April 2, 1936, awarding death benefits to widow of deceased employee. The award is contested upon the ground that the accident which resulted in the death of respondent’s husband did not arise out of and in the course of deceased’s employment. Deceased was employed as a salesman, estimator and supervisor of repairs on ships. His work entailed going aboard steamships in New York and other ports. He left his residence at East Orange, N. J., early in the morning to go directly to a ship then in dock at Brooklyn. He was injured while preparing to board a train for New York at the East Orange railroad station. On the few occasions when he would report directly to his employer’s office at 237 Water street, New York city, he traveled upon a later train. WThen traveling upon business his expenses were paid by the employer. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.